Citation Nr: 0421233	
Decision Date: 08/03/04    Archive Date: 08/09/04	

DOCKET NO.  00-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for a ganglion cyst of 
the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from September 1990 to July 1991 has been 
documented.  Five months and five days of prior active 
service has been reported.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.

Following review, the Board has determined that additional 
development is still required and the appeal is therefore 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran as further 
action is required.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to the 
instant appeal.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and they provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, although VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  It also 
includes new notification provisions.

From a review of the record, the Board finds that the veteran 
has not been informed of the importance of his providing 
information that might be helpful in allowing for 
verification to obtain more specific information about his 
reported service stressors and to verify that information.  
The Board also believes that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of facts pertinent to his claims.

For example, the veteran's DD Form 214 reflects that he 
served in the Southwest Asia Theater of Operations from 
October 31, 1990, to June 5, 1991.  He was assigned to the 
287th Transportation Company, apparently an Army Reserve unit 
whose home address is U.S. Highway 11 North, Livingston, 
Alabama, 35470-9999.  No information with regard to the 
activities of this unit in Operation Desert Shield/Desert 
Storm is of record.  A review of the record discloses that no 
attempt has been made to contact the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
information pertaining to any claimed stressors.  The Board 
also notes that the veteran himself has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not just a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); Olson v. Principi, 3 Vet. App. 480 
(1992).

Further review of the record reveals that the veteran has 
been scheduled for examinations by VA with regard to each of 
the disabilities at issue, but has failed to report for the 
examinations.  No reasons have been provided.  However, he 
has not been informed by communication from VA of the 
importance of his appearing for any scheduled examinations 
and the impact of any failure to do so.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current examination and the claimant, 
without good cause, fails to report for such an examination, 
or reexamination, action shall be taken in accordance with 
paragraph (b).  38 C.F.R. § 3.655(a) (2003).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2003).

The Board is aware that the case has been remanded once 
already.  However, in order to fully comply with the enhanced 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, and recent case 
law, such as Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and in order to afford the veteran one more opportunity to 
appear for current examinations, the case is REMANDED for the 
following:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, that is 
necessary to substantiate his claims on 
appeal and whether the VA or the veteran 
is expected to obtain any such evidence.

2.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  He should be advised that 
meaningful research of his stressors will 
require him to provide the "who, what, 
where, and when" of each stressor, to 
include the dates of events reported by 
him.  In particular, he should be 
requested to provide the names, ranks, 
units, and any other clarifying 
information when discussing his inservice 
stressors.  He should be advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  Following the receipt of this 
information, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the DD 214, a 
copy of this REMAND, and all associated 
documents should be sent to the USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia, Zip Code 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
provide the operational history or any 
other historical documents regarding the 
activities of the 287th Transportation 
Company during Operation Desert 
Shield/Desert Storm between October 1990 
and June 1991.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors that it has determined are 
established for the record.  This report 
is then to be added to the claims folder.

5.  The veteran should then be accorded a 
comprehensive VA psychiatric examination.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
for review prior to the examination.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is notified that only the 
verified history detailed in the report 
provided by the USASCRUR, the service 
medical and administrative records, or 
specifically verified by the RO, may be 
relied upon.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
whether any disorder identified is as 
likely as not related to the veteran's 
service.  If the examiner believes that 
PTSD is an appropriate diagnosis, the 
examiner must specify the evidence relied 
upon to determine the existence of the 
stressors and specifically identify which 
stressors detailed the USASCRUR report, 
the service medical and administrative 
records, are verified by the RO is (are) 
responsible for their conclusion.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the claims folder.

6.  The veteran should also be accorded 
appropriate examinations to determine the 
nature and etiology of any cardiovascular 
disease present and a ganglion cyst of 
the left wrist.  The claims folder should 
be reviewed by the appropriate examiner 
and this should be so noted in the report 
of examination.  The examiner(s) is 
requested to provide an opinion as to 
whether it is as likely as not that any 
currently identified cardiovascular 
disorder and/or ganglion cyst of the left 
wrist is attributable to the veteran's 
active service.  A complete rationale for 
any opinion given should be provided.  
Any appropriate studies are to be 
conducted.

7.  Thereafter, the claims file should be 
reviewed and insurance should be made 
that all notification and development 
action required by the VCAA and its 
implementing regulations are fully 
complied with and satisfied.

8.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently in appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




